Title: To Thomas Jefferson from Vermont General Assembly, 5 November 1806
From: Vermont General Assembly
To: Jefferson, Thomas


                        
                            Sir,
                            In General Assembly November 5th. 1806.
                        
                        Permit the General Assembly of the State of Vermont, to avail themselves of the opportunity presented by
                            their annual meeting, to express to you the satisfaction they derive, from the encreasing prosperity of our common
                            Country.
                        Remote as we are placed from the seat of Government, we have observed, with anxious and continual solicitude,
                            the measures adopted by the public functionaries, to secure and promote the interests of the Union. We have seen the
                            diminution of taxes, the extension of territory; the encrease of population, the due regulation of the Judicial and
                            Military systems, the security of Peace abroad, and at home; with sentiments of sincere approbation. We learn that in
                            these sentiments, our sister states have almost unanimously coincided, and that, despising the struggles of faction, and
                            the whispers of slander, the public opinion has ripened, from the first grade of favourable expectation, into bold and
                            general applause. The eminent degree in which you have contributed, by the patriotic discharge of your official duties, to
                            call forth these sentiments, has not escaped us. Adulation is the language of slaves, but a just, a free and Independent
                            People, who have escaped the attempted subversion of their liberties, will never hessitate to anticipate the voice of
                            history and posterity, when gratitude demands it. We will not, Sir, conceal our regret arising from rumors which have
                            reached us, calculated to excite the belief that it is your wish to withdraw from the public service, at the close of the
                            period for which you was last elected Chief Magistrate of the Union. We venture to hope that the insinuation is
                            unauthorised, and to express a wish that, in the full possession of faculty and talent, you will not refuse the Citizens
                            the benefits arising from long political experience, and deprive them of the full opportunity of exercising their choice
                            and judgment, in selecting their President from the whole number of the People.
                        In pursuing and completing the measures so happily begun, in encouraging the Industry, and protecting the
                            rights of the Citizen, in promoting the happiness of the people, and supporting the dignity of the Government, We, with
                            confidence, assure you of our most cordial support. And, relying on that Divine Being, who holds in his hand the destiny
                            of Empires, we trust we shall be so directed as to long exist a peaceful, a prosperous, and happy Nation.
                        
                            Aaron Leland Speaker of the House of
                            Representatives.
                        
                    